HARRIS, C. M., Senior Judge.
Appellant’s point on appeal, raised in two counts, neither count being more persuasive than the other, is that an assistant state attorney signed the information in this case as opposed to the state attorney himself and, thus, appellant was denied due process of law. This issue was resolved against appellant in State v. Miller, 313 So.2d 656 (Fla.1975). Further, the issue was not raised at or before trial making it not cognizable on collateral appeal. See Smartmays v. State, 901 So.2d 278 (Fla. 5th DCA 2005).
AFFIRMED.
ORFINGER and BERGER, JJ., concur.